IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-84,068-01



                  EX PARTE JEFFERY KEITH PREVOST, Applicant



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS IN
    CAUSE NO. 1414421-A IN THE 351ST JUDICIAL DISTRICT COURT
                         HARRIS COUNTY

       Per curiam.

                                           ORDER

       In March 2014, a jury found Applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions set out in Texas Code of Criminal Procedure Article 37.071, the trial court

sentenced Applicant to death.1 This Court affirmed Applicant’s conviction and sentence

on direct appeal. Prevost v. State, No. AP-77,039 (Tex. Crim. App. Feb. 24, 2016) (not

designated for publication). Applicant’s timely filed initial post-conviction application


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                   Prevost - 2

for a writ of habeas corpus was eventually forwarded to this Court. However, after

reviewing the record, we determined that we needed additional findings on a procedural

issue before we could consider the application further and we remanded the case to the

trial court. Ex parte Prevost, No. WR-84,068-01 (Tex. Crim. App. Sept. 13, 2017) (not

designated for publication).

       In the remand order, in addition to instructing the trial court to make findings on

the procedural issue, we also instructed the trial court to obtain more specific affidavits

from trial counsel regarding the ineffective assistance allegations raised in the writ

application. Id. We gave the trial court 60 days from the date of the order to make

supplemental findings and resolve any issues, and we gave the clerk 90 days to transmit

the record to this Court.

       It has been more than three years since we remanded the application to the trial

court. Accordingly, we order the trial court to resolve any remaining issues in the case

within 60 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish